         Case 3:21-cv-00106-CCC Document 7 Filed 03/25/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CATHY LEE REISINGER,                         :   CIVIL ACTION NO. 3:21-CV-106
                                             :
                    Plaintiff                :   (Judge Conner)
                                             :
             v.                              :
                                             :
COMMISSIONER OF SOCIAL                       :
SECURITY,                                    :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 25th day of March, 2021, upon consideration of the report

(Doc. 6) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the court

dismiss plaintiff’s complaint for failing to pay the requisite filing fees despite having

been ordered by the court to do so, and it appearing that plaintiff has not objected

to the report, see FED. R. CIV. P. 72(b)(2), and the court noting that failure of a party

to timely object to a magistrate judge’s conclusions “may result in forfeiture of de

novo review at the district court level,” Nara v. Frank, 488 F.3d 187, 194 (3d Cir.

2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d Cir. 1987)), but that, as

a matter of good practice, a district court should afford “reasoned consideration”

to the uncontested portions of the report, E.E.O.C. v. City of Long Branch, 866 F.3d

93, 100 (3d Cir. 2017) (quoting Henderson, 812 F.2d at 879), in order to “satisfy itself

that there is no clear error on the face of the record,” FED. R. CIV. P. 72(b), advisory

committee notes, and, following an independent review of the record, the court
           Case 3:21-cv-00106-CCC Document 7 Filed 03/25/21 Page 2 of 2




agreeing with Judge Saporito’s analysis and recommendation, and concluding that

there is no clear error on the face of the record, it is hereby ORDERED that:

      1.      Magistrate Judge Saporito’s report (Doc. 6) is ADOPTED.

      2.      Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice for
              failure to pay the requisite filing and administrative fees.

      3.      The Clerk of Court shall CLOSE this case.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner
                                       United States District Judge
                                       Middle District of Pennsylvania
